Exhibit 10.5

PROMISSORY NOTE

 

$600,000.00    September 30, 2015

FOR VALUE RECEIVED, Unilife Corporation, a corporation organized under the laws
of the Commonwealth of Pennsylvania (the “Payor”), hereby promises to pay to
Alan Shortall (the “Payee”), the principal amount of $600,000.00, together with
interest on the unpaid balance of the principal amount from time to time
outstanding, from September 30, 2015 until repayment in full of the principal
amount, at a rate equal to the minimum applicable federal rate.

The principal amount of this Promissory Note, together with interest accrued and
unpaid through the date of payment, shall be payable on demand, subject to the
right of the Company’s lender to consent to the repayment. All such amounts
shall be payable at 250 Cross Farm Lane, York, Pennsylvania 17406 or such other
place as the Payee shall specify to the Payor.

The Payor may at any time and from time to time prepay all or any portion of the
principal sum of this Promissory Note without penalty or premium.

The Payor hereby waives presentment for payment, demand, notice of demand,
notice of nonpayment or dishonor, protest and notice of protest of this
Promissory Note, and all other notices in connection with the delivery,
acceptance, performance, default, or enforcement of the payment of this
Promissory Note.

If any provision of this Promissory Note is held to be invalid or unenforceable
by a court of competent jurisdiction, the other provisions of this Promissory
Note shall remain in full force and effect in order to give effect to the
provisions of this Promissory Note.

This Promissory Note is made and delivered in and shall be governed by the laws
of the Commonwealth of Pennsylvania, without regard to choice of law rules.

IN WITNESS WHEREOF, the undersigned has caused this Promissory Note to be
executed the day and year first above written.

 

UNILIFE CORPORATION By:  

/s/ David Hastings

Name:   David Hastings Title:   Senior Vice President & Chief Financial Officer